DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it has more than 150 words or characters. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 23, the term “the clamping means” has no antecedent of basis. 
Therefore in order to continue with the examination, claim 23 will be interpreted and examined as depending from claim 22, which provide the corresponding basis for the limitation. Correction is required.
A handle for a movable part of a motor vehicle, the handle comprising”. At the instant, it is unclear what is claimed since then in line 3, the claim requires “a door handle”. So, are this “handles” the same?
Therefore, in order to continue with the examination, the claim will be interpreted as “A handle assembly for a movable part of a motor vehicle, the handle assembly comprising”. Correction is required (same to depending claims).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 21, and 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 7,438,350 to Peterson et al (Peterson).

    PNG
    media_image1.png
    496
    927
    media_image1.png
    Greyscale

Peterson discloses a fastening device for fastening a first component (58) to a second component (41).
The fastening device comprises a spacer element (210) which is configured for positioning the first component so as to be spaced apart from the second component in a first axis and for fixing the first component so as to be spaced apart from the second component. The spacer element comprises a stop surface (214) which is used for supporting the fastening device on the second component. The spacer element is integrally-formed.
The fastening device further comprises a tolerance element (216) which is configured for movably receiving the spacer element in the first direction and for compensating tolerances between the first component and the second component in a second axis and in a third axis. The tolerance element is also integrally-formed.
At least one of the spacer element or the tolerance element is produced from a plastic material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,438,350 to Peterson et al (Peterson) in view of US Pat No 5,205,692 to Kelbert et al (Kelbert).
Peterson fails to disclose that the spacer element comprises an external thread that can be at least positively or non-positively connected to a corresponding internal thread on the tolerance element. Peterson shows that the elements appears to be like press fit.

    PNG
    media_image2.png
    467
    1311
    media_image2.png
    Greyscale

Kelbert teaches that it is well known in the art to provide a spacer element (26) with external threads hat can be positively or non-positively connected to a corresponding internal thread on a tolerance element (36).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the spacer element and the tolerance element described by .

Claims 22, 23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,438,350 to Peterson et al (Peterson) in view of WO 2014107437 to Holt et al (Holt). 
Peterson fails to disclose that the spacer element comprises at least one clamping means on the inside thereof, which means is used to clamp an actuation element inside the spacer element.

    PNG
    media_image3.png
    876
    1616
    media_image3.png
    Greyscale

Holt teaches that it is well known in the art to provide a fastening device that comprises a spacer element (26) and a tolerance element (10), wherein the spacer element comprises a resilient clamping means (48) for clamp an actuation element (40) inside the spacer element.
. 

Claims 24, 25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,438,350 to Peterson et al (Peterson) in view of US Pat No 6,585,447 to Schwarzbich.
Peterson fails to disclose that the tolerance element comprises at least one latching means on the outside, which latching means is used for fastening the fastening device to the first component.

    PNG
    media_image4.png
    621
    655
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tolerance element described by Peterson with latching means, as taught by Schwarzbich, in order to fixedly secure the element with respect to the component.

Claims 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,438,350 to Peterson et al (Peterson) in view of US Pat No 4,765,787 to Briles.
Peterson fails to disclose that at least one of the spacer element or the tolerance element is formed of a two-component composite material.
Briles teaches that it is well known in the art to manufacture a fastening device (10) using a non-metallic material, like a composite material, capable of being two components (col 2 line 59).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture at least one of the spacer element or the tolerance element described by Peterson, with a composite material, as taught by Briles, in order to use the best available material in view of cost or material specifications/characteristics.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  

Claims 28, 30-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,189,267 to Staser in view of US Pat No 7,438,350 to Peterson et al (Peterson).

    PNG
    media_image5.png
    800
    1403
    media_image5.png
    Greyscale

Stacer discloses a handle assembly that comprises an installation support (30); a door handle (36) which is arranged on the installation support; a fastening device (104, 114) for fastening the handle to the movable part (door); a covering element (96) with a receiving opening (100), and a reinforcement element (90).
Staser fails to disclose that the fastening device comprises a spacer element with a stop surface, and a tolerance element.
Peterson teaches that it is well known in the art to provide a fastening device that comprises a spacer element (210), which has a stop surface (214); and a tolerance element (216) that receives the spacer element.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fastening device described by Staser, as one comprising a spacer element and a tolerance element, as taught by Peterson, in order to provide protection and space between the fastener and the structure that receives it.
Claims 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,189,267 to Staser in view of US Pat No 7,438,350 to Peterson et al (Peterson) and further in view of DE 102015011744 to Heyduck et al (Heyduck).
Staser, as modified by Peterson, fails to disclose that the handle is flush mounted to the movable part (door).
Heyduck teaches that it is well known in the art the teaching of being obvious to have a handle assembly as one not-flush mounted (figs 1-4) and one actually flush-mounted (figs 5-7) to a movable door.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handle described by Staser, as modified by Peterson, flush-mounted to the movable part, as taught by Heyduck, in order to provide a smooth surface around the handle area in the door.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



June 22, 2021.